removal of the first action divested the state court of subject matter
                jurisdiction over the second action because the cases are virtually
                identical, and that state and federal courts cannot exercise concurrent
                jurisdiction because the second court's exercise of jurisdiction interferes
                with the first court's jurisdiction over the case.
                             With regard to whether the removal of the initial action
                divests Nevada courts of jurisdiction over the second matter, respondent's
                effort to refute appellants' argument that dismissal on this basis was
                improper rises and falls with his admission that the underlying case "has
                not technically been removed." While a state court lacks jurisdiction over
                an action removed to federal court, the removal statute does not
                encompass a civil action filed separately from the one removed to federal
                court, see generally 28 U.S.C. § 1441 (2012) (addressing the removal of
                civil actions to federal court), even if the two actions are virtually
                identical.   See Scimone v. Carnival Corp., 720 F.3d 876, 882 (11th Cir.
                2013) (noting that the right to remove is strictly construed); Ladson v.
                Kibble, 307 F. Supp. 11, 15 (S.D.N.Y. 1969) (refusing to remand an action
                for consolidation in state court with another similar state court action); see
                generally Stark-Romero v. Nat'l R.R. Passenger Co., 763 F. Supp. 2d 1231
                (D. N.M. 2011) (discussing the meaning of the phrase civil action).
                Accordingly, this argument lacks merit.
                             Turning to respondent's assertion that dismissal was proper
                because the second action would defeat or impair the federal court's
                jurisdiction, this argument is similarly without merit. Notably, where an
                action is in rem, the first court to exercise jurisdiction over the res has
                jurisdiction, while courts in which subsequent actions regarding the res
                are filed lack jurisdiction over such actions because their exercise of


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                 jurisdiction would impair the jurisdiction of the first court. Kline v. Burke
                 Const. Co., 260 U.S. 226, 229 (1922). But this rule has no bearing here, as
                 the underlying personal injury action is not an in rem action. Indeed,
                 where, as here, an action asserting a personal liability cause of action
                 seeks a personal judgment, a second, concurrent action in another
                 jurisdiction involving the same cause of action is not precluded and does
                 not impair or defeat the jurisdiction of the first court.   Id. at 230; accord
                 Rutledge v. Ariz. Bd. of Regents, 859 F.2d 732, 736 (9th Cir. 1988); Karl v.
                 Quality Loan Serv. Corp., 759 F. Supp. 2d 1240, 1245 (D. Nev. 2010), aff'd,
                 553 F. App'x 733 (9th Cir. 2014).
                               Accordingly, we conclude that the district court erred when it
                 dismissed this action, and we therefore
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.



                                                                      J.
                                           Hardesty


                 71Dsafq
                  3                          , J.
                 Douglas




                 cc: Hon. Rob Bare, District Judge
                      Israel Kunin, Settlement Judge
                      Christensen Law Offices, LLC
                      Alverson Taylor Mortensen & Sanders
                      Eighth District Court Clerk



SUPREME COURT
        OF                                              3
     NEVADA


(0) 1947A    e